In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County (Slifkin, J.), entered January 29, 1982, which dismissed the proceeding and denied the writ.
Appeal dismissed as academic, without costs or disbursements.
Since petitioner has already been released from state prison, he is not entitled to habeas corpus relief (People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Giles v Walters, 90 AD2d 801; People ex rel. Bovian v Johnson, 103 AD2d 813; People ex rel. Davidson v Walters, 100 AD2d 917). However, we note that even without including the time that petitioner was in Federal custody, the record conclusively demonstrates that petitioner was not given the required final parole revocation hearing *839within 90 days of his waiver of a preliminary parole revocation hearing (see, Executive Law § 259-i [3] [f] [i]; People ex rel. Gonzales v Dalsheim, 52 NY2d 9). Lazer, J. P., Mangano, O’Con-nor and Brown, JJ., concur.